Citation Nr: 1115658	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-33 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for bilateral hearing loss has been received. 

2.  Entitlement to service connection for a heart condition, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1944 to June 1947. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 
December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO).    

In March 2011, the Veteran testified before the undersigned during a videoconference hearing.  During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).   A copy of the hearing transcript has been associated with the claims folder.

In addition, during the hearing, the Veteran asserted that his PTSD had worsened and that he wanted to submit a claim for an increased rating.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2011 correspondence, the Veteran stated that he wished to withdraw his request to reopen a claim for service connection for bilateral hearing loss from appellate consideration.  

2.  In a March 2011 correspondence, the Veteran stated that he wished to withdraw the claim for service connection for a heart condition from appellate consideration.  


CONCLUSIONS OF LAW

1. The criteria for a withdrawal of the Veteran's substantive appeal on the matter involving an application to reopen a previously denied claim for service connection for bilateral hearing loss loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2010).

2. The criteria for a withdrawal of the Veteran's substantive appeal on the issue entitlement to service connection for a heart condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 
38 C.F.R. § 20.204(b).

The record reflects that the Veteran perfected appeals of the denial of the application to reopen a previously denied claim for service connection for bilateral hearing loss and of the denial of service connection for a heart condition in the December 2008 rating decision.  Thereafter, the Veteran indicated in March 2011 correspondence to VA that he wished to withdraw his appeal with respect to these claims.  The Board finds that this statement qualifies as a valid withdrawal of these issues.  See 38 C.F.R. § 20.204.  Accordingly, the claims will be dismissed.


ORDER

The appeal of whether new and material evidence to reopen a claim for service connection for bilateral hearing loss has been received, is dismissed. 

The appeal of the claim for service connection for a heart condition is dismissed. 



REMAND

The Veteran claims entitlement to a TDIU due to his service-connected disabilities.  Specifically, the Veteran asserts that his PTSD is so severe that it prevents him from obtaining and maintaining substantially gainful employment.  As explained below, the Board finds that additional development is necessary prior to the adjudication of this claim. 

The Board notes that under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).

In this case, the Veteran has been granted service connection for PTSD (rated as 50 percent disabling), residuals of a penetrating chest wound with retained foreign bodies (rated as 20 percent disabling) and residuals of a gunshot wound to the left shoulder (rated as 20 percent disabling); the combined rating is 70 percent.  Hence, the Veteran meets the minimum percentage requirements under 38 C.F.R. § 4.16(a).  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.  The Board finds that additional development is needed prior to answering this question. 

Foremost, a remand is necessary for a new VA examination to obtain a medical opinion in conjunction with the Veteran's TDIU claim.  The Board notes that while the Veteran was afforded a VA psychiatric examination in September 2008, which included a medical opinion regarding the question of the Veteran's employability, the Veteran has asserted that his symptomatology due to PTSD has worsened since that examination.  The Veteran has also questioned the adequacy of that examination report to reflect the severity of his PTSD disability, because he felt that the VA examiner who conducted the examination was inappropriate and did not properly question him properly. 

Given the Veteran's assertion as to the increase in the severity of his PTSD and his contentions regarding the adequacy of the September 2008 examination report, the Board finds that a new VA examination to obtain an opinion on the affect of the Veteran's service-connected disabilities on his ability to obtain and retain substantially gainful employment is warranted.  Therefore, the RO/AMC should schedule the Veteran for an appropriate VA medical examination to ascertain the severity of his service-connected disabilities and their impact on his ability to obtain and retain substantially gainful employment.

Second, a remand is needed to obtain outstanding records of pertinent treatment identified by the Veteran during the March 2011 Board hearing.  The Veteran testified that he has received on-going treatment for his PTSD from Vet Center in Trenton, New Jersey.  These records should be obtained and associated with the claims folder.  In addition, the RO/AMC should ask the Veteran to identify any additional outstanding records of pertinent VA or private treatment, and obtain those records.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain all outstanding records of VA treatment.  In particular, the RO/AMC should seek the Veteran's assistance in obtaining his outstanding psychiatric treatment records from the Vet Center in Trenton, New Jersey.  

2. The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3. After all records and/or responses received from each contacted entity have been associated with the claims file, the RO/AMC should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at a VA medical facility.  Ensure that the examining psychiatrist or psychologist is a different examiner from the one who conducted the September 2008 VA examination.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing) should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render an opinion, consistent with sound medical principles, as to whether - without regard to any nonservice-connected disabilities or the Veteran's age - it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected PTSD, either alone or in concert with other service-connected disabilities, render(s) him unable to obtain or retain substantially gainful employment.

4. To help avoid future remand, the RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should adjudicate the claim for a TDIU.  

6. If the benefit sought on appeal remains denied, the RO/AMC must furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


